DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
The present application claims benefit of earlier filing date of provisional application 62505219.  However, the provisional application 62505219 does not fully support claimed limitations of all claims 1-20 in the present application.  Accordingly, the effective filing date of the present application is May 14, 2018.    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima (US 2013/0031036).
As to claims 1, 16, Kojima discloses a method performed by one or more processors 10 (see at least figure 2) to control processing of radio frequency (RF) signals, the method comprising: executing one or more policies (see paragraphs [0038], [0041]) of a machine learning network (see paragraphs [0006], [0038]) to determine one or more antenna parameters of a radio antenna of a radio communications apparatus (see paragraphs [0034], [0069], [0072]), wherein the one or more policies correspond to result of signal processing using the one or more antenna parameters (see paragraphs [0038], [0041]); using an antenna controller (see paragraph [0025] which discloses “a SON controller”) of the radio communications apparatus, adjusting a configuration of the radio antenna in accordance with the one or more antenna parameters (see paragraphs [0025], [0069]); receiving a first representation of an RF signal input to the radio communications apparatus (see paragraphs [0025], [0069]); processing the first representation of the RF signal using the radio antenna in accordance with the adjusted configuration of the radio antenna (see paragraphs [0025], [0069]); based on the processing, obtaining, at an output of the radio antenna, a second representation of the RF signal (see paragraph [0069] which discloses “inter-cell interference”; see also paragraph [0072] which discloses “call connection success rate”, “call loss rate”); obtaining one or more observations about the second representation of the RF signal (see paragraphs [0069], [0072]); determining one or more rewards based on the one or more observations (see paragraphs [0069], [0072]); and storing the one or more observations and the one or more rewards to a storage (see paragraphs [0042], [0047] which disclose updating value function of observations and rewards).
As to claims 2, 17, Kojima discloses the one or more antenna parameters comprise at least one of an antenna azimuth, an antenna elevation, antenna impedance matching, or an antenna port (see paragraphs [0034], [0069]).
As to claims 3, 18, Kojima discloses retrieving, from the storage, the one or more observations and the one or more rewards (see at least figure 7, steps BA and/or BD); and based on the one or more observations and the one or more rewards, adjusting the one or more policies of the machine learning network (see paragraphs [0038], [0041], [0043]).
As to claims 4, 19, Kojima discloses adjusting the one or more policies comprises effecting updates in processing performed by the radio antenna to achieve at least one target objective (see paragraphs [0034], [0038], [0069], [0072]), and wherein the method comprises: executing the one or more adjusted policies (see paragraphs [0004], [0038], [0041], [0042]); in response to executing the one or more adjusted policies, determining one or more actions (see paragraph [0045]) to be performed by the antenna controller (see paragraph [0025] which discloses “a SON controller”) to achieve the at least one target objective (see paragraph [0048]); and providing the determined one or more actions to the antenna controller (see paragraphs [0068], [0069]).
As to claim 5, Kojima discloses the at least one target objective is based on at least one of user experience, throughput (see paragraphs [0049], [0050]), latency, overhead, detection time for particular RF signals, identification of particular types of bursts for wideband extraction, resource utilization for multi-user capacity, signal detection robustness, signal detection speed, identification or reception of a radio signal or interference, mitigation of interference (see paragraphs [0034], [0048], [0050]), bit error rate, power usage, a bandwidth requirement, processing complexity, or resource allocation.
As to claim 6, Kojima discloses the one or more rewards are based on achievement of the at least one target objective (see paragraphs [0049], [0050], [0063], [0074]).
As to claim 7, Kojima discloses the machine learning network includes one of an artificial neural network (ANN) (see paragraphs [0006], [0045]), a deep dense neural network (DenseNN), or a convolutional neural network (ConvNN) comprising a series of parametric multiplications, additions, and non-linearities (see paragraphs [0042], [0057]), and wherein adjusting the policies of the machine learning network includes updating at least one of a connectivity in one or more layers of the ANN, or a weight of a connection in the one or more layers of the ANN, or adjusting parameters of the machine learning network using reinforcement learning (see paragraphs [0015], [0037], [0038]), Deep Q-Learning, Double Q-Learning, policy gradients, or an actor critic method. 
As to claim 8, Kojima discloses the one or more observations include at least one of channel response information, power spectrum information, cyclic feature information, time domain information (see paragraphs [0005], [0006]), spatial information, or current settings of the antenna controller (see paragraphs [0009], [0034], [0036]).
As to claim 9, Kojima discloses adjusting, using at least one of the one or more observations (see paragraph [0005]), parameters of the machine learning network (see paragraphs [0044], [0100]), the parameters associated with the one or more policies (see paragraphs [0038], [0041]), wherein the one or more policies guide processing of RF signals by controlling one or more radio stages of a plurality of radio stages of the radio communications apparatus, the one or more radio stages including the radio antenna (see paragraphs [0069], [0072]); in response to adjusting the parameters of the machine learning network, updating one or more actions performed by one or more controllers corresponding to the one or more radio stages, including updating one or more actions performed by the antenna controller (see paragraphs [0005], [0040], [0068], [0069]); and processing a subsequent RF signal input to the radio communications apparatus using at least the radio antenna controlled by the antenna controller, based at least on the updated one or more actions performed by the antenna controller (see paragraphs [0067], [0068], [0069]).
As to claim 12, Kojima discloses the one or more policies includes a policy corresponding to at least one of an allocation of spectrum to users in a communications system, an allocation of time to users in the communications system, an allocation of frequency to users in the communications system (see paragraphs [0032], [0048]), or an allocation of spatial slots to users in the communications system.
As to claim 13, Kojima discloses the one or more policies includes a policy to detect presence of channel interference or distortion in communications channels in a communications system (see paragraphs [0032], [0048], [0050]).
As to claim 14, Kojima discloses determining one or more metrics of the second representation of the RF signal (see paragraph [0050] which discloses “interference”, throughput”, “packet transfer efficiency”), wherein the one or more rewards are based on the one or more metrics (see paragraphs [0050], [0072]), and wherein the one or more metrics include at least one of: a number of RF signals found, a signal-to-noise ratio (SNR), a symbol error distance, a bit error rate (BER), a frame error rate (FER), a presence or type of electro-magnetic interference or distortion (see paragraph [0050] which discloses “interference”), information about signal types of the RF signals found, information about users in a communications system, information describing a degree of goodness of the second representation of the RF signal, information about digital data corresponding to the second representation of the RF signal, spectral usage (see paragraph [0057]), or availability of spectral resources.
As to claims 15, 20, Kojima discloses the radio communications apparatus includes one of a base station in a cellular communications network or a cellular phone in the cellular communications network (see paragraphs [0024], [0025]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Mody (US 2018/0091336).
As to claim 11, Kojima fails to disclose updating a selection of time-frequency-spatial spectrum resources to allocate to users in a communications system.  Mody discloses updating a selection of time-frequency-spatial spectrum resources to allocate to users in a communications system (see paragraphs [0045], [0067], [0075]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Mody to Kojima, in order to optimize resource allocation (as suggested by Mody at paragraphs [0005], [0007]).
	
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 10, the prior art of record fail to disclose the plurality of radio stages includes one or more programmable gain amplifiers or attenuators and the one or more controllers include a gain controller for controlling the one or more programmable gain amplifiers or attenuators, wherein controlling the one or more radio stages of the plurality of radio stages includes controlling the gain controller, and wherein updating the one or more actions performed by the one or more controllers include controlling, using the gain controller, the one or more programmable gain amplifiers or attenuators to apply a different amount of gain to RF signals input to the radio communications apparatus.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tan (US 2019/0014488), Larish (US 2019/0149425), Harrison (US 2019/0302232), Shirazipour (US 2021/0119881) disclose controlling processing of RF signals using a machine learning network.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/              Primary Examiner, Art Unit 2646